Citation Nr: 0106505
Decision Date: 02/16/01	Archive Date: 03/12/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-25 196	)	DATE FEB 16, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the veterans death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel

 
INTRODUCTION

The veteran served on active duty from May 1944 to February 1946.  He died in August 1969; the appellant is his widow.

This case comes before the Board of Veterans Appeals (Board) on appeal from a decision dated in September 1999 by the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).



REMAND

Review of the record reveals that the appellants claim of service connection for the cause of the veterans death was denied by the Roanoke, Virginia, RO in September 1969.  However, the record does not disclose that the appellant was ever notified of the denial and her right to appeal.  In September 1969, the RO completed VA Forms 21-6798, and 21-4189, reflecting administrative actions and notices sent to the appellant, but it appears that these actions were taken with respect to an accrued benefits claim.  Additionally, a VA Form 21-6798d was prepared in October 1969, but this was done relative to an award of death pension benefits.  In short, there appears to be no evidence that the appellant was notified of the denial of service connection for the cause of the veterans death.

In September 1999, the Philadelphia RO denied the appellants August 1999 claim of service connection for the cause of the veterans death on the grounds that no new and material evidence had been presented since the 1969 denial, notwithstanding the apparent deficiency in the notice of the 1969 decision.  Pursuant to 38 C.F.R. § 3.103 (1969), written notification to the appellant was required in order for the decision to become final.  In the absence of such notice, the Board concludes that the September 1969 decision is not final and therefore, this case must be returned to the RO for additional action, to include efforts to comply with the recently enacted Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

The Board notes that the Veterans Claims Assistance Act of 2000 is applicable to all claims filed on or after the date of enactment, or filed before the date of enactment and not yet final as of that date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, (2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the Veterans Claims Assistance Act of 2000, a remand is required for compliance with the notice and duty to assist provisions contained in the new law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because the RO has not yet considered whether any additional notification or development action is required under the Veterans Claims Assistance Act of 2000, it would be potentially prejudicial to the appellant if the Board were to issue a decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a remand is required.  

Accordingly, in order to ensure due process in this case and in an effort to assist the appellant in the development of her claim, this case is REMANDED for the following actions:

1. The RO should ask the appellant, with the assistance of her representative, to identify any additional records which may be available and have not been associated with the claims folder.  The RO should make arrangements to obtain all medical records from all of the sources reported by the appellant.  If private medical treatment is reported and those records are not obtained, the appellant and her representative should be informed and afforded an opportunity to obtain the records.  Efforts to obtain any records that are not already on file should be documented and any evidence received in response to this request should be associated with the claims folder.

2. Upon completion of the above, the RO should review the entire file and undertake any development necessary to comply with the Veterans Claims Assistance Act of 2000, including the notice provisions contained therein.  The RO should also request a medical opinion to ascertain whether there is any relationship between the cause of the veterans death and his military service.  The examiner should be asked to provide an opinion as to the medical probabilities that any disability that caused or contributed to the veterans death is attributable to military service.  If no link to military service is found, such findings and conclusions should be affirmatively stated.

3. The RO should review the claims folder and ensure that all of the requested development actions have been completed in full.  Specific attention is directed to the medical opinion to ensure that it complies with the directives of this remand.  If any report is deficient in any manner, it must be returned to the examiner for corrective action.  38 C.F.R. § 4.2 (2000); see also Stegall v. West, 11 Vet.App. 268 (1998).  The RO should re-adjudicate the claim on a de novo basis. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

If the benefit sought remains denied, the appellant and her representative should be furnished a supplemental statement of the case and afforded a reasonable period of time in which to respond.  Thereafter, and in accordance with the current appellate procedures, the claims folder should be returned to the Board for completion of appellate review, if in order.  The appellant need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2000).
